DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application 17/527,650.  Responsive to the preliminary amendment filed 11/16/2021, claims 11-21 are currently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2021 has been considered by the examiner.

Claim Interpretation
	Note, while not invoking 35 USC 112(f), claim limitations “trigger speed”, “motor vehicle-side rotational speed” and “driver-input torque” have been interpreted in light of Applicant’s disclosure, e.g. page 5, last paragraph of Applicant’s Clean Replacement Specification, using a broadest reasonable interpretation analysis.

Allowable Subject Matter
Claims 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious a method for operating a transmission of a motor vehicle including adapting the trigger speed depending on a driver-input torque, in combination with the other method steps required by independent claim 11.
The prior art does not disclose nor render obvious a control unit for operating a transmission of a motor vehicle configured for adapting the trigger speed depending on a driver-input torque, in combination with the other elements required by independent claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	SWARTLING et al. (US 2012/0173102 A1), being the closest prior art, discloses a method of operating a transmission wherein the system compensates for different possible engine types (see paragraph [0018]).  However, the reference fails to disclose the above mentioned limitations that deal with adapting the trigger speed depending on a driver-input torque. One of ordinary skill in the art would have no rationale, absent hindsight, to modify the prior art to derive the claimed invention since the above mentioned limitations, in combination with the other claim limitations, 
are considered new and nonobvious improvements over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WELLER (US 2013/0045836 A1) discloses a transmission control system (see ABSTRACT).
GUGGOLZ et al. (US 2006/0211536 A1) discloses a transmission control method (see ABSTRACT).
RUNDE et al. (US 6,478,713) discloses an engine control system (see ABSTRACT).
TABATA et al. (US 5,669,849) discloses a transmission gearshift control system (see ABSTRACT).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655